DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.
 
Claim 1 has been amended.  Claims 2, 3, 5, 7, 10, and 11 have been cancelled.  Claims 12-20 remain withdrawn.  Claims 1 and 9 are currently pending and under examination.
	
This application claims benefit of priority to U.S. provisional application No. 62/634460, filed February 23, 2018.



Withdrawal of Rejections:

	The rejection of claims 1, 5, 7, 9, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Hackbart et al., is withdrawn.
	The rejection of claims 1-3 and 9-11 under 35 U.S.C. 102(a)(1) as being anticipated by Milos et al., is withdrawn.
New Objections/Rejections:

Claim Objections

Claim 1 is objected to because of the following informalities: as amended “Rhizopus oryzaei” is misspelled, this should instead read “Rhizopus oryzae”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites the phrase a co-culture medium comprising “nitrogen at a concentration optimized for production of organic acids.”  This phrase is indefinite, because it is unclear what amount of nitrogen is intended to be present to provide for “optimized” production of organic acids.  Applicant noted in the response filed May 28, 2021 that experimentation and trial and error were required to arrive at the nitrogen concentrations described on pages 5-6 and 11 of the specification.  While the claims are interpreted in light of the specification, limitations from the specification (e.g. specific concentrations of nitrogen) will not be read into the claims.
Additionally, while the preamble recites that the organic acids produced are fumaric acid and lactic acid, the claim also recites on line 6 that the Trichoderma reesei generates “an organic acid” and on the last line 
Claim 9 is included in this rejection, as this claim depends from above rejected claim 1, and fails to remedy the noted deficiencies.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hackbart et al. (Reduction of aflatoxins by Rhizopus oryzae and Trichoderma reesei, Mycotoxin Res (2014) 30:141-149 – Previously Presented), in view of Milos et al. (US 2013/0330791; Published 2013 – Previously Presented).  
With regard to claim 1, Hackbart et al. teach contacting Trichoderma reesei, which is a first fungus that generates monomeric sugars from biomass, and Rhizopus oryzae, which is a  with potato dextrose agar medium, which is a co-culture medium and biomass source, in a plate, which is a single bioreactor (Abs.; p. 143, Left Col., Microbial action at concentration of aflatoxins, Line 1-7).  As potato dextrose agar contains nitrogen (see Art of Record Griffith et al., p. 165, Left Col., Introduction, Para. 2, Line 6 to Right Col., Line 3), the co-culture medium comprises nitrogen.
Hackbart et al. do not specifically teach that the bioreactor contains a biomass source selected from cellulose or alkaline pre-treated corn stover.
Milos et al. teach a method of producing a fermentation product comprising inoculating a by-product or residue that includes wheat bran, soybean hulls, rice husks or hulls, bagasse, and mixtures thereof, which is a biomass source including cellulose, and a co-culture medium comprising nitrogen (for example, wheat bran contains nitrogen; see Art of Record Hutchinson et al., Introduction, Line 1-4), with a filamentous fungus including a combination of Trichoderma, which is a first fungus that generates monomeric sugars from biomass, and Rhizopus, which is a second fungus that generates an organic acid from the monomeric sugars (Para. 258, 283-285, 287).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hackbart et al. and Milos et al., because both teach contacting a biomass source/co-culture medium comprising nitrogen with a combination fungi including Trichoderma and Rhizopus.  The use of a biomass source/co-culture medium that includes cellulose is known in the art as taught by Milos et al.  The use of wheat bran in the method of Hackbart et al. amounts to the simple substitution of one known biomass source/co-culture medium for another, and would have been expected to predictably and successfully provide a substrate for the fungal co-culture.  
Trichoderma reesei and Rhizopus oryzae with the biomass source including cellulose/co-culture medium including nitrogen as taught would necessarily provide the result of producing an organic acid, including an organic acid selected from fumaric acid and lactic acid.
With regard to claim 9, Hackbart et al. do not teach that the plate contains yeast extract or exogenous cellulase enzymes (see Hackbart et al.). 


Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 


Conclusion

No Claims are allowable.

Art of Record:


Previously Presented Art of Record:
Hutchinson et al., Nutritive Value of Wheat Bran, J. Sci., Fd Agric., (1970), Vol. 21, March (wheat bran contains nitrogen).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653